20 N.J. Super. 486 (1952)
90 A.2d 84
EDWARD DUNLEAVY, PETITIONER-APPELLANT,
v.
TIETJEN & LANG DRY DOCKS, RESPONDENT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued July 7, 1952.
Decided July 9, 1952.
Before Judges JAYNE, COLIE and GRIMSHAW.
Mr. Patrick F. McDevitt argued the cause for appellant (Messrs. Reich & McDevitt, attorneys).
Mr. Walter H. Jones argued the cause for respondent (Mr. Walter R. Hespe, of counsel on the brief).
The opinion of the court was delivered PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge Drewen reported in 17 N.J. Super. 76 (Cty. Ct. 1951).